Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 07/14/2022.
The restriction requirement set forth in the Office Action mailed on 05/16/2022 has been reconsidered and withdrawn in response to applicant’s amendment.
Claims 1, 21, and 28-31 are amended, claims 8 and 10-20 are cancelled, and claim 32 is added as a new claim.  The claims examined and rejected in the instant office action incorporate the changes presented in the amendment filed on 02/17/2022 as further modified via the amendment filed on 07/14/2022.  Claims 1-7, 9, and 21-32 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The amendments to the Specification and Drawing Figure 9 submitted on 02/17/2022 have been entered.

Response to Arguments
Applicant’s arguments with respect to the §101 and §103 rejections are primarily raised in support of the amendments to the claims, which include changes presented in the amendment filed on 02/17/2022 as further modified via the amendment filed on 07/14/2022.  The updated §101 rejection (claims 1-7, 9, and 21-32) and the new grounds of rejection set forth under §102 (claims 28, 30, and 32) and §103 (claims 1-7, 9, and 21-27, 29, and 31) set forth below are believed to fully address the amendments and supporting arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 29-32 each depend from claim 28, and begin by reciting “The non-transitory computer-readable storage medium of …,” however independent claim 28 is directed to “A non-transitory computer-readable storage medium and a processing device to execute the instructions.”  Therefore, claims 29-32 shift from a machine based claim of independent claim 28 to an article of manufacture.  These claims have an unascertainable scope and it is unclear whether infringement would occur by mere possession of the storage medium or whether the processing device would be required as well.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-32 are rejected under 35 U.S.C. § 112(d), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claims 29-32 each depend from claim 28, and begin by reciting “The non-transitory computer-readable storage medium of …,” however independent claim 28 is directed to “A non-transitory computer-readable storage medium and a processing device to execute the instructions.”  By omitting the “processing device” from claims 29-32 (which is required by parent claim 28), dependent claims 29-32 do not “include all of the limitations of the claim upon which it depends,” as required by §112(d).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-7, 9 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7 and 9), computing device (claims 21-27), and computer-readable storage media (claims 28-32) are directed to potentially eligible categories of subject matter (process, machine, or article of manufacture, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG the limitations by reciting limitations that set forth activities for managing commercial interactions (marketing/sales/retail activities or behaviors) or managing personal behavior of users (i.e., user interactions, wherein the users may be customers, see, e.g., Spec. at pars. 40, 41, 52, and 65), and also recite steps that fall into the “Mathematical Concepts” abstract idea grouping by setting forth activities that may be implemented as mathematical relationships, formulas/equations, or calculations (see, e.g., Spec. at pars. 64-65).  The limitations reciting the abstract idea, as set forth in independent claim 1 are identified in bold text below, whereas the additional elements are presented in plain text:
collecting, by an attribute collection module, attributes of user interaction with digital content from user interaction data based on a consumption key performance indicator (KPI) indicating consumption of computational resources by users (The “collecting” step covers managing commercial interactions or personal behavior because the collected attributes directly pertain to interaction data of users (e.g., customers) for marketing purposes.  In addition, the “collecting” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
determining, by an attribute/KPI correlation module, correlations between an outcome associated with the consumption KPI as being dependent on the attributes, respectively, based on the user interaction data (The “determining” step covers managing commercial interactions or personal behavior because the correlations directly pertain to interaction data of users (e.g., customers) for marketing purposes.  In addition, this step falls under mathematical concepts because the determined correlations may be determined and represented via mathematical relationships/calculations, such as via a Chi Squared Statistic see, e.g., Spec. at par. 48);
forming, by the attribute/KPI correlation module, a subset of the attributes based on the determined correlations (The “forming” step covers managing commercial interactions or personal behavior because the subset formed based on the correlations directly pertains to interaction data of users (e.g., customers) for marketing purposes.  In addition, this step falls under mathematical concepts because the subset may be formed via mathematical relationships/calculations, such as via a via ranking the subset based on amount of dependency as noted in the Spec. at par. 19, or via the mathematical operations discussed in par.  65);
generating, by a rule mining module, a plurality of rules by rule mining the subset of the attributes, the plurality of rules having a respective said attribute and attribute value (The “generating” step covers managing commercial interactions or personal behavior because the generated rules and corresponding attributes and values directly pertain to interaction data of users (e.g., customers) for marketing purposes.  In addition, this step falls under mathematical concepts because the generated rules and corresponding attributes and values may be represented via mathematical relationships/calculations, as noted in the Spec. at par. 52);
forming, by the rule mining module, a plurality of user segments based on the plurality of rules (The “forming” step covers managing commercial interactions or personal behavior because the formed segments directly pertain to interaction data of users (e.g., customers) for marketing purposes.  In addition, this step falls under mathematical concepts because the user segments may be formed via mathematical relationships/calculations, as noted in the Spec. at pars. 61-62);
generating, by an optimization module, a subset of user segments by reducing a number of user segments and reducing an amount of attributes included in the user segments (The “generating” step covers managing commercial interactions or personal behavior because the generated subset of user segments directly pertains to interaction data of users (e.g., customers) for marketing purposes.  In addition, this step falls under mathematical concepts because the generated subset of user segments may be represented via mathematical relationships/calculations, as discussed in the Spec. at par. 65) and
outputting, by a KPI segmentation module, a representation of the subset in a user interface that identifies the respective said attribute and the attribute value (The “outputting” step covers managing commercial interactions or personal behavior because the information output directly pertains to users (e.g., customers) and may be used for marketing purposes (e.g., targeted content/recommendations). In addition, the “outputting” step encompasses insignificant extra-solution data output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Independent claims 21 and 28 recite similar limitations as those discussed above are therefore found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  With respect to independent claims 1/21/28, the additional elements are directed to: a computing device, an attribute collection module, an attribute/KPI correlation module, a rule mining module, an optimization module, a KPI segmentation module, a user interface (claim 1), a processing system, computer-readable storage medium having instructions stored thereon (claim 21), and non-transitory computer-readable storage medium storing computing executable instructions and a processing device to execute the instructions (claim 28).  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they elements merely describe the use of generic computing elements or computer instructions to perform the abstract idea on a computer or to generally link the judicial exception to a particular technological environment, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Although the collecting and outputting steps are deemed as part of the abstract idea, even if considered as additional elements and evaluated separately, these elements are directed to insignificant extra-solution data gathering and output activities, which is not sufficient to amount to a practical application.  See MPEP 2106.05(g).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to independent claims 1/21/28, the additional elements are directed to: a computing device, an attribute collection module, an attribute/KPI correlation module, a rule mining module, an optimization module, a KPI segmentation module, a user interface (claim 1), a processing system, computer-readable storage medium having instructions stored thereon (claim 21), and non-transitory computer-readable storage medium storing computing executable instructions and a processing device to execute the instructions (claim 28).  These additional elements have been evaluated, but have been determined to require, at most, generic computing elements and instructions/software that serve to tie the abstract idea to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  Notably, the Specification describes the computing elements and modules broadly in terms of generic computers/software programmed to perform the disclosed functions.  See, e.g., par. [0073] of the Specification, which notes that “Various techniques may be described herein in the general context of software, hardware elements, or program modules. Generally, such modules include routines, programs, objects, elements, components, data structures, and so forth that perform particular tasks or implement particular abstract data types. The terms "module," "functionality," and "component" as used herein generally represent software, firmware, hardware, or a combination thereof. The features of the techniques described herein are platform-independent, meaning that the techniques may be implemented on a variety of commercial computing platforms having a variety of processors,” and par. [0034] of the Specification, which notes that “A computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device assuming a handheld configuration such as a tablet or mobile phone, and so forth.”  Accordingly, the generic computing elements merely serve to tie the invention to a particular technological environment, which is not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  In addition, even if the collecting and outputting steps are evaluated as additional elements, these activities nevertheless amount to insignificant extra-solution data gathering or output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-7, 9, 22-27, and 29-31 recite the same abstract idea as recited in the independent claims, and have been found to recite further details that are part of the abstract idea itself (when analyzed under Step 2A Prong One) falling under the same “Certain methods of organizing human activity” and/or “Mathematical Concepts” abstract idea groupings as the independent claims along with the same generic computing elements discussed above, or extra solution activity.  For example, claim 2 recites further details for determining the correlations including a p-value to indicate whether a respective attribute is independent of or dependent on the consumption KPI, which is a step that can be accomplished via mathematical calculation/relationship and wherein the correlations, attributes, and resulting p-value amount to marketing intelligence usable for targeting content to users.  Although the element of claim 32 for “controlling output of network resources to communicate digital content over the network to the user segment” is an additional element, this step amounts to insignificant extra solution output activity, e.g., transmitting/displaying data to a device (e.g., transmitting marketing content to a user device), which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  The other dependent claims have been evaluated as well, however these claims also recite further details, steps, or activities falling under the same “Certain methods of organizing human activity” and/or “Mathematical Concepts” abstract idea groupings as the independent claims along with the same or similar generic computing elements a those recited in the independent claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2015/0006286, hereinafter “Liu”).

Claim 28:  Liu teaches a non-transitory computer-readable storage medium storing executable instructions and a processing device to execute the instructions to perform operations (paragraphs 19, 40, 63, 117-119, claim 9, and Fig. 9: e.g., Embodiments of a system that includes a computer system; Computer systems (such as computer system 900), as well as computers and servers in system 100 (FIG. 1), may include one of a variety of devices capable of manipulating computer-readable data; computer-readable memory in system; computer-readable storage medium) including:
collecting attributes of user interaction with digital content from user interaction data based on a consumption key performance indicator related to consumption of computational resources by users (paragraphs 39-41, 45, 65, 71-72, 82, 88, 94, 108, and 105-108: e.g.,  by leveraging users' content-consumption activities [e.g., number or ad impressions served to the user, log-ins], their interests can be inferred (e.g., finance, education, big data, etc.); During operation of computer system 900, targeting module [which functions as an attribute collection module] 930 may receive information 938 via communication interface 912 and communication module 928, and may store information 938 in memory 924. For example, information 938 may be about previous advertising campaigns, such as one or more target groups 940 and one or more associated feedback metrics 942 obtained from individuals (such as number and/or identities of impressions, a number of clicks, a number of conversions and/or a log-in frequency) [wherein the feedback metrics are KPI indicative of consumption of computational resources since serving impressions and detecting/processing users’ clicks and log-ins are indicative of electronic/computational resource usage/consumption tied to interactions of users]; For example, if the target group is `business travelers,` the attributes for a given user may include a frequency of searches conducted by the given user, how often the given user checks who viewed their profile in the social network, and/or how often the given user views profiles of other users in the social network; calculates scores for the users indicating probabilities of their interest in additional categorical content based on…the attributes; See also, paragraphs 71-74: describing tracking of user consumption key metrics form which attributes are collected – e.g., the targeting technique may allow advertisers to target audiences based on their interests in categorical content (such as articles about a particular topic). Thus, by leveraging users' content-consumption activities, their interests can be inferred; For example, by leveraging content-interaction data (such as comments, likes and/or shares) of articles in the `finance and banking` interest segment, a machine-learning model can be constructed to identify a subset of users that are likely to be interested in `finance and banking.` Subsequently, advertisers can target the identified subset with sponsored content in the same interest segment…The identified interest segments can be viewed as additional attributes in the profiles of the users);
determining correlations between an outcome associated with the key performance indicator as being dependent on the attributes, respectively, based on the user interaction data (paragraphs 43, 47, 70-74, 82, 88, and 108:  calculate scores that indicate the probabilities that the users are interested [i.e., an outcome] in the given type of recommendation based on the machine-learning model and the attributes in the profiles of the users; by leveraging users' content-consumption activities, their interests can be inferred; by leveraging content-interaction data (such as comments, likes and/or shares) of articles in the `finance and banking` interest segment, a machine-learning model can be constructed to identify a subset of users that are likely to be interested in `finance and banking.` Subsequently, advertisers can target the identified subset with sponsored content in the same interest segment…The identified interest segments can be viewed as additional attributes in the profiles of the users; See also, paragraph 104:  describing one or more modules for performing the above-noted function – e.g., may also include multiple program modules (or sets of instructions), including targeting module 930 (or a set of instructions), analysis module 932 (or a set of instructions), placement module 934 (or a set of instructions) and/or encryption module 936 (or a set of instructions). Note that one or more of these program modules (or sets of instructions) may constitute a computer-program mechanism);
forming a subset of the attributes based on the determined correlations (paragraphs 79-82 and 107-110: e.g., system extracts first features associated with attributes in profiles of the users in the social network and second features associated with the existing types of recommendations; analysis module 932 may use training and testing subsets of information 938 and attributes; computer system selects one or more of the extracted first features and one or more of the extracted second features to use as rules for identifying a subset of types of recommendations that may be targeted at the users; generate a machine-learning model that outputs probabilities that the users are interested in a given type of recommendation based on one or more of the extracted first features and one or more of the extracted second feature);
generating a rule by rule mining the subset of the attributes, the rule having a respective said attribute and attribute value (paragraphs 21-22, 35, 81, 93-94, 97-98, and 107: From the extracted features, relevancy scores are determined. The relevancy scores may be based on user behaviors such as online activities, searches, different types of page views, profile views, emails sent, etc. Moreover, one or more of the extracted features are selected as rules for identifying one or more types of content to target to the user…By identifying the rules (and, thus, the one or more types of content), a targeting technique provided herein may increase the effectiveness of subsequent advertising campaign; targeting module 930 extracts features 956 associated with attributes 960 in profiles 958 of users 946 in the social network (which are described further below with reference to FIG. 10) and features 962 associated with existing types of recommendations 954. Then, analysis module 932 may determine relevancy scores 964 based on features 956 and features 962. Moreover, targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to user; applying the extracted filtering rules to the top K recommendations to identify the set of types of recommendations (F) that are filtered out; Ratio may be determined by finding the number of candidate types of recommendations qualified after the extracted rules are applied; targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to user; See also, paragraph 104:  describing one or more modules for performing the above-noted function – e.g., may also include multiple program modules (or sets of instructions), including targeting module 930 (or a set of instructions), analysis module 932 (or a set of instructions), placement module 934 (or a set of instructions) and/or encryption module 936 (or a set of instructions). Note that one or more of these program modules (or sets of instructions) may constitute a computer-program mechanism);
forming a user segment based on the rule (paragraphs 21, 34-35, 50, 52, 66, 74, and 112:  e.g., place the users into different target groups to facilitate targeted advertising), user interests (and, thus, to identify interest segments that the users may like and/or categorize the users according to those segments), and/or user responses to future content (and, thus, to identify rules that can be used to identify which users may be interested in particular content or types of content; targeting technique provided herein may also, or instead, provide a unified framework for identifying customized user segments for a particular target group or interest category).

Claim 30:  Liu further teaches wherein the forming includes applying an interpretability measure that addresses conciseness and quality (paragraph 48:  by using audience feedback (e.g., clicks on advertisements and/or conversions), one or more machine-learning models (which are sometimes referred to as `propensity models`) can be generated to identify high-quality audience segments that perform well for advertising campaigns in a particular category (i.e., to provide improved performance), and/or build larger audiences from smaller audience segments (i.e., to create so-called `reach` for advertisers)).

Claim 32:  Liu further teaches wherein key performance indicator data including the consumption key performance indicator is received over a network (paragraphs 26, 29, 32, 39-41, 45, 65, 71-72, 82, 88, 94, 108, 105-108, and Fig. 1: e.g., describing key performance indicators that are must be received over a network - e.g., users may interact with a web page that is provided by server 114 via network; monitor and store information about user actions or behaviors, such as web pages or Internet Protocol (IP) addresses the users visit, search topics, search frequency, how often a given user checks who viewed their profile in the social network, how often the given user views profiles of other users in the social network; leveraging users' content-consumption activities; metrics 942 obtained from individuals (such as number and/or identities of impressions, a number of clicks, a number of conversions and/or a log-in frequency), and the operations further include controlling output of network resources to communicate digital content over the network to the user segment (paragraphs 45, 50, 67, 83, 100, and Fig. 1:  describing features for employing a server and website [i.e., network resources] that are controlled to provide content/output to a user segment since they are employed to serve network-based targeted content to users based on the interest segments, target groups, etc. - e.g., the targeting technique is implemented using one or more electronic devices and at least one server, which communicate through a network, such as a cellular-telephone network and/or the Internet (e.g., using a client-server architecture); selecting rules for targeting users with different types of content, which may be performed by a computer system (such as server 114 in FIG. 1 or computer system 900 in FIG. 9). During operation, the computer system accesses recommendations associated with one or more types of recommendations (e.g., job recommendations) provided to users of a social network;  customized user segments for a particular target group or interest category; For example, advertisements may be targeted to the users in the subset based on the association with the interest segment and/or the target).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 9 are rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”) in view of Jared et al. (US 2016/0134934, hereinafter “Jared”) in view of Sinha et al. (US 2018/0108029, hereinafter “Sinha”).

Claim 1:  Liu teaches in a digital medium user segment generation environment, a method implemented by a computing device, the method comprising:
collecting, by an attribute collection module, attributes of user interaction with digital content from user interaction data based on a consumption key performance indicator (KPI) indicating consumption of computational resources by users (paragraphs 39-41, 45, 65, 71-72, 82, 88, 94, 108, and 105-108: e.g.,  by leveraging users' content-consumption activities [e.g., number or ad impressions served to the user, log-ins], their interests can be inferred (e.g., finance, education, big data, etc.); During operation of computer system 900, targeting module [which functions as an attribute collection module] 930 may receive information 938 via communication interface 912 and communication module 928, and may store information 938 in memory 924. For example, information 938 may be about previous advertising campaigns, such as one or more target groups 940 and one or more associated feedback metrics 942 obtained from individuals (such as number and/or identities of impressions, a number of clicks, a number of conversions and/or a log-in frequency) [wherein the feedback metrics are KPI indicative of consumption of computational resources since serving impressions and detecting/processing users’ clicks and log-ins are indicative of electronic/computational resource usage/consumption tied to interactions of users]; For example, if the target group is `business travelers,` the attributes for a given user may include a frequency of searches conducted by the given user, how often the given user checks who viewed their profile in the social network, and/or how often the given user views profiles of other users in the social network; calculates scores for the users indicating probabilities of their interest in additional categorical content based on…the attributes; See also, paragraphs 71-74: describing tracking of user consumption key metrics form which attributes are collected – e.g., the targeting technique may allow advertisers to target audiences based on their interests in categorical content (such as articles about a particular topic). Thus, by leveraging users' content-consumption activities, their interests can be inferred; For example, by leveraging content-interaction data (such as comments, likes and/or shares) of articles in the `finance and banking` interest segment, a machine-learning model can be constructed to identify a subset of users that are likely to be interested in `finance and banking.` Subsequently, advertisers can target the identified subset with sponsored content in the same interest segment…The identified interest segments can be viewed as additional attributes in the profiles of the users);
determining, by an attribute/KPI correlation module, correlations between an outcome associated with the consumption KPI as being dependent on the attributes, respectively, based on the user interaction data (paragraphs 43, 47, 70-74, 82, 88, and 108:  calculate scores that indicate the probabilities that the users are interested [i.e., an outcome] in the given type of recommendation based on the machine-learning model and the attributes in the profiles of the users; by leveraging users' content-consumption activities, their interests can be inferred [which is an association with the consumption metric and dependent on the attributes]; by leveraging content-interaction data (such as comments, likes and/or shares) of articles in the `finance and banking` interest segment, a machine-learning model can be constructed to identify a subset of users that are likely to be interested in `finance and banking.` Subsequently, advertisers can target the identified subset with sponsored content in the same interest segment…The identified interest segments can be viewed as additional attributes in the profiles of the users; See also, paragraph 104:  describing one or more modules for performing the above-noted function – e.g., may also include multiple program modules (or sets of instructions), including targeting module 930 (or a set of instructions), analysis module 932 (or a set of instructions), placement module 934 (or a set of instructions) and/or encryption module 936 (or a set of instructions). Note that one or more of these program modules (or sets of instructions) may constitute a computer-program mechanism);
forming, by the attribute/KPI correlation module, a subset of the attributes based on the determined correlations (paragraphs 79-82 and 107-110: e.g., system extracts first features associated with attributes in profiles of the users in the social network and second features associated with the existing types of recommendations; analysis module 932 may use training and testing subsets of information 938 and attributes; See also, paragraph 104:  describing one or more modules for performing the above-noted function – e.g., may also include multiple program modules (or sets of instructions), including targeting module 930 (or a set of instructions), analysis module 932 (or a set of instructions), placement module 934 (or a set of instructions) and/or encryption module 936 (or a set of instructions). Note that one or more of these program modules (or sets of instructions) may constitute a computer-program mechanism);
generating, by a rule mining module, a plurality of rules by rule mining the subset of the attributes, the plurality of rules having a respective said attribute and attribute value (paragraphs 21-22, 35, 81, 93-94, 97-98, and 107: From the extracted features, relevancy scores are determined. The relevancy scores may be based on user behaviors such as online activities, searches, different types of page views, profile views, emails sent, etc. Moreover, one or more of the extracted features are selected as rules for identifying one or more types of content to target to the user…By identifying the rules (and, thus, the one or more types of content), a targeting technique provided herein may increase the effectiveness of subsequent advertising campaign; targeting module 930 extracts features 956 associated with attributes 960 in profiles 958 of users 946 in the social network (which are described further below with reference to FIG. 10) and features 962 associated with existing types of recommendations 954. Then, analysis module 932 may determine relevancy scores 964 based on features 956 and features 962. Moreover, targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to user; applying the extracted filtering rules to the top K recommendations to identify the set of types of recommendations (F) that are filtered out; Ratio may be determined by finding the number of candidate types of recommendations qualified after the extracted rules are applied; targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to user; See also, paragraph 104:  describing one or more modules for performing the above-noted function – e.g., may also include multiple program modules (or sets of instructions), including targeting module 930 (or a set of instructions), analysis module 932 (or a set of instructions), placement module 934 (or a set of instructions) and/or encryption module 936 (or a set of instructions). Note that one or more of these program modules (or sets of instructions) may constitute a computer-program mechanism);
forming, by the rule mining module, a plurality of user segments based on the plurality of rules (paragraphs 21, 34-35, 50, 52, 66, 74, and 112:  e.g., place the users into different target groups to facilitate targeted advertising), user interests (and, thus, to identify interest segments that the users may like and/or categorize the users according to those segments), and/or user responses to future content (and, thus, to identify rules that can be used to identify which users may be interested in particular content or types of content; targeting technique provided herein may also, or instead, provide a unified framework for identifying customized user segments for a particular target group or interest category; See also, paragraph 104:  describing one or more modules for performing the above-noted function – e.g., may also include multiple program modules (or sets of instructions), including targeting module 930 (or a set of instructions), analysis module 932 (or a set of instructions), placement module 934 (or a set of instructions) and/or encryption module 936 (or a set of instructions). Note that one or more of these program modules (or sets of instructions) may constitute a computer-program mechanism).

Liu does not explicitly teach:
generating, by an optimization module, a subset of user segments by reducing a number of user segments and reducing an amount of attributes included in the user segments; and
outputting, by a KPI segmentation module, a representation of the subset in a user interface that identifies the respective said attribute and the attribute value.

Jared teaches:
generating, by an optimization module, a subset of user segments by reducing a number of user segments and reducing an amount of attributes included in the user segments (paragraphs 110 and 117: e.g., Search 904 permits segment-specific searches to be performed. The search/filter element may be specific to searching segments. Entering a character in the search input may immediately filter the segment list to segments that contain the term or sequence of characters [i.e., which reduces both the number of user segments as well as the amount of attributes included in the user segments since the result of the search/filter is a reduced segment list including segments that do not have the filtered attributes, i.e., the term or sequence of characters]; Toolbar options 1602 may include Create a New Segment, Edit Segment, Clone Segment, Delete Segment; See also, paragraph 24: For example, a segment of users sharing one or more demographic attributes; can also be based on time-based attributes such as, for example, a time of day electronic content is accessed; See also, paragraph 116:  e.g., Actions 1506 and 1508 permit a destination to be removed from or added to a segment [i.e., reducing an amount of attributes included in the user segments]).
Although Liu teaches the following limitation, Jared also duplicates Liu’s teaching of: collecting, by an attribute collection module, attributes of user interaction with digital content from user interaction data based on a consumption key performance indicator (KPI) indicating consumption of computational resources by users (Jared at paragraphs 35, 36, 43, and  44: MP 108 can include segment analysis module 120. Segment analysis module 120 may collect, aggregate, store, combine, and/or provide insights on audience behavioral and demographic statistics and data to advertisers/agencies 102 and publishers/customers 112; Audience data, whether real-time or offline audience data (e.g., first party or from a third party data provider), may include a variety of information, such as cookies, hits, page views, visits, sessions, downloads, first visits, first sessions, visitors, unique visitors, unique users, repeat visitors, new visitors, impressions, singletons, bounce rates, exit percentages, visibility time, session duration, page view duration, time on page, active time, engagement time, page depth, page views per session, frequency, session per unique, click path, click, site overlay, behavioral traits, user intents, user interests, demographic data, etc. The various data may describe usage and visitation patterns for websites (e.g., publisher website 114, advertiser website 106, etc.) and/or individual webpages within the website. The various data may include information relating to the activity and interactions of one or more users/visitors with a given website or webpage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Jared because the references are analogous since each reference is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, and because modifying Liu’s segmentation features by incorporating Jared’s features for generating a subset of user segments by reducing a number of user segments and amount of attributes included in the user segments, as claimed, would provide the benefit to a user/analyst or segment specific searching (Jared at paragraph 110), which would aid with marketing campaigns targeted to specific segments of users (Jared at paragraph 25); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Liu and Jared do not explicitly teach:
outputting, by a KPI segmentation module, a representation of the subset in a user interface that identifies the respective said attribute and the attribute value.

Sinha teaches:
outputting, by an optimization module, a representation of the subset in a user interface that identifies the respective said attribute and the attribute value (paragraphs 11, 22, 35, 65, 68, and Fig. 2:  describing output to a user interface, e.g., a chart as shown in Fig. 2, which includes different subsets along with features/attributes and corresponding numerical values – e.g., user interface displays an ordered list of the top N (e.g., 10) most different categorical features. The user interface summarizes the most significant differences in one succinct report that allows the marketer to better understand the segments; Chart 202 compares another type of categorical features for the two segments—overlap with additional segments. The chart 202 identifies the comparison information for 5 different categorical features. Each categorical features in this example is another segment—thus each categorical features determines whether a customer is also in that other segment. For example, the chart shows that 60% of the Analytics Addicts segment customers are also in the segment “Admin Users,” but only 2% of the customers in the Discover Users” segment are also in the “Admin Users” segment. In this example, the chart 302 orders the categorical information based on the magnitude (i.e., absolute value) of the differences. Providing information about how two segments differ with respect to overlapping additional segments allows a marketer to better understand how the numerous segments he or she has defined relate to one another; See also, paragraphs 59, 114, and Figs. 1 and 9: describing computer-implemented module(s) for performing the above-noted function – e.g., computing device 900 can execute program code that configures the processor 901 to perform one or more of the operations described above. The program code can include one or more modules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Sinha because the references are analogous since each reference is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, and because modifying Liu’s segmentation features by incorporating Sinha’s features for generating generation of user segments summarizing overlapping user segments and outputting a representation of the subset in a user interface identifying attributes and values, as claimed, would serve the motivation or providing information about how two segments differ with respect to overlapping additional segments allows a marketer to better understand how the numerous segments he or she has defined relate to one another (Sinha at paragraph 65); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (generating user segments based on collected data along with overlapping segments).

Claim 2:  Liu further teaches wherein determining the correlations includes computing a p-value to indicate whether a respective attribute of the attributes is independent of or dependent on the consumption KPI (paragraphs 14, 25, 28, 30, 42, 75, 80, and 91:  e.g., determining the probability (i.e., p-value) that an observed difference is due to random chance based on a test statistic; As used herein, the phrase “p-value” refers to a value representing a probability that an observed difference from a statistical hypothesis expectation is due to random chance).

Claim 3:  Liu further teaches wherein the generating the rule using rule mining includes: extracting the rule from the subset of attributes based on frequency of occurrence of respective said attributes forming the rule (paragraphs 32, 39, 42, 89, 105, and 108:  e.g., targeting module 930 extracts features 956 associated with attributes 960 in profiles 958 of users 946 in the social network (which are described further below with reference to FIG. 10) and features; behaviors may include log-in frequencies, search frequencies, search topics; or example, if the target group is `business travelers,` the attributes for a given user may include a frequency of searches conducted by the given user, how often the given user checks who viewed their profile in the social network, and/or how often the given user views profiles of other users in the social network; advertisers (such as prospective employers) can choose to target users with specific profile/behavioral attributes such as functional areas, seniority levels, locations, frequency of visit, etc.); and assigning a label to the rule based on frequency of occurrence of an attribute value of the consumption KPI (paragraphs 52, 89, and 107: target users with specific profile/behavioral attributes such as functional areas, seniority levels, locations, frequency of visit, etc. For a given user, the targeting restrictions may be applied first, and then the qualified candidate employment opportunities may be scored using machine-learning models to identify the best recommendations for the users; targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to users 946;  information about previous advertising campaigns in a given category (such as one derived from a demand-driven taxonomy, e.g., finance/credit cards, travel/hotel, education/master's degree, etc.) and the user profiles may be used to label `positive` and `negative` users (i.e., those that did or did not respond to a given advertisement)).

Claim 6:  Liu further teaches wherein the forming of the plurality of user segments includes applying an interpretability measure that addresses conciseness and quality (paragraph 48:  by using audience feedback (e.g., clicks on advertisements and/or conversions), one or more machine-learning models (which are sometimes referred to as `propensity models`) can be generated to identify high-quality audience segments that perform well for advertising campaigns in a particular category (i.e., to provide improved performance), and/or build larger audiences from smaller audience segments (i.e., to create so-called `reach` for advertisers)).

Claim 9:  Liu further teaches  wherein the attributes included in the user interaction data include attributes describing user demographics; attributes describing characteristics of the digital content, and attributes describing characteristics of user interaction with the digital content (Abstract and paragraphs 20, 28, 35, 41, 48, 53, 62-63, 48, 89, 106, and 108:  e.g.,   may have an associated profile that includes personal and/or professional characteristics and experiences (such as education, employment history, demographic information, work locations, etc.), which are collectively referred to as `attributes`; content-interaction data may include viewing of the categorical content and sharing of the categorical content with other users of the social network; in the case of the previous advertising campaigns, a machine-learning model for a particular one of target groups 940 may relate attributes 960 and/or user behaviors to the one or more associated feedback metrics 942. Alternatively, in the case of interactions of users 946 of the social network with categorical content 948, a machine-learning model for a particular one of predefined interest segments 950 may relate attributes 960 and/or user behaviors to content-interaction data; machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users).

Claims 4-5 are rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”) in view of Jared et al. (US 2016/0134934, hereinafter “Jared”) in view of Sinha et al. (US 2018/0108029, hereinafter “Sinha”), as applied to claim 3 above, and further in view of Yang (US 2017/0364819).

Claim 4:  Liu does not teach the limitation of claim 4.
Yang teaches computing at least one metric that indicates a quality of the assigned label (paragraphs 21, 36-37, 64-65, 44, 70, 74-75, 81, and 90:  e.g., collected and measured data includes, for example, quality of service (KQI) and performance (KPI) level indicators, which may be categorized and labeled into various states; performance (KPI) level indicators, which may be categorized and labeled into various states (e.g., good, bad, very bad, etc.); ranking or labeling (e.g., High, Medium and Low) of the probability for associated KQI and KPIs for which a pattern exists; data set matcher 204 may also transform groups of data in the data set to provide categories that describe and label the group; Once the data has been collected and labeled, a compact data structure or ontology, such as a frequent pattern (FP)-tree, may be generated; data mining engine 208A then uses the association rule algorithm to generate data rules that satisfy the specified metrics, such as lift, support and confidence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu/Jared/Sinha with Yang because the references are analogous since Liu/Sinha are directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, whereas Yang is analogous art because the disclosed KPI analysis techniques are reasonably pertinent to the problem with which applicant is concerned (evaluating attributes supporting KIPIs), and because incorporating Yang’s feature for computing a metric that indicates a quality of an assigned label, as claimed, would serve the motivation to utilize statistical-association metrics when evaluating users and providing recommendations (Liu at paragraph 80), or to determine facilitate comparison of segment-based metrics, such as to enable one  to identify the segment characteristics that differ the most between two segments (Sinha at paragraph 19).

Claim 5:  Liu does not teach the limitation of claim 5.
However, Yang further teaches wherein the at least one metric is lift, recall, or precision (paragraphs 35, 44, 70, and 73-75:  e.g., data mining engine 208A then uses the association rule algorithm to generate data rules that satisfy the specified metrics, such as lift, support and confidence; After rule extraction, rule evaluation metrics may be employed by data processing engine 202 and/or rule engine 208 to calculate, for example, lift, support, and confidence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Liu/Jared/Sinha/Yang, Yang’s metric of lift, as claimed, to serve the pursuit of determining a probability that a metric of interest will be impacted based on an association with a KPI and corresponding rules (Yang at paragraph 74); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”) in view of Jared et al. (US 2016/0134934, hereinafter “Jared”) in view of Sinha et al. (US 2018/0108029, hereinafter “Sinha”), as applied to claim 1 above, and further in view of Sinha et al. (US 2019/0180193, hereinafter Sinha_193).

Claim 7:  Liu does not teach the limitation of claim 7.
Sinhu_193 teaches wherein: conciseness is measured by a number of said attributes included in at least one said user segment (paragraphs 40, 44, and claim 3: e.g., input 130 specifies the total number of rules 126 that should be used to generate the groups 122 (and, if each rule corresponds to one group, this input specifies the total number of groups), the maximum number of attributes within any of such rules 126, the precision of the segmentation, and/or the recall of the segmentation); and quality includes: precision that quantifies how well the at least one said segment explains a set of users with a particular attribute value; or recall that quantifies a number of false positives (paragraphs 29, 34, 40, 68, 80, 92, 111, and 112:  e.g., Various accuracy parameters are possible to define including a false positive rate (also referred to as fallout in the industry) and a true positive rate (also referred to as recall in the industry);  the precision (e.g., how many segmented data points are relevant)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu/Jared/Sinha with Sinha_193 because the references are analogous since each reference is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, and because Sinha_193’s conciseness and quality measures would serve pursuit of providing an optimal set of accurate and computationally efficient user segmentation (Sinha_193 at paragraph 25) and shorter running time indicates that the computation is much more efficient in terms of processing power and memory usage (Sinha_193 at paragraph 29); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 21, 23, and 26 are rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”) in view of Jared et al. (US 2016/0134934, hereinafter “Jared”) in view of Sinha et al. (US 2018/0108029, hereinafter “Sinha”) in view of Chan et al. (US 2015/0310465, hereinafter “Chan”).

Claim 21:  Liu teaches a computing device comprising:
a processing system; a computer-readable storage medium having instructions stored thereon, the processing system operable to execute the instructions to perform operations (paragraphs 19, 40, 117-119 and Fig. 9: e.g., Embodiments of a system that includes a computer system, a technique for selecting rules for targeting one or more types of content to users of a social network, and a computer-program product (e.g., software) for use with the computer system are described; Computer systems (such as computer system 900), as well as computers and servers in system 100 (FIG. 1), may include one of a variety of devices capable of manipulating computer-readable data or communicating such data between two or more computing systems over a network) including:
collecting attributes of user interaction with digital content from user interaction data based on a consumption key performance indicator (KPI), the consumption KPI indicating … computational resource consumption (paragraphs 19-21, 39-41, 45, 65, 71-72, 80-82, 88, 94, 108, and 105-108: e.g.,  by leveraging users' content-consumption activities [e.g., number or ad impressions served to the user, log-ins], their interests can be inferred (e.g., finance, education, big data, etc.); During operation of computer system 900, targeting module 930 may receive information…For example, information 938 may be about previous advertising campaigns, such as one or more target groups 940 and one or more associated feedback metrics 942 obtained from individuals (such as number and/or identities of impressions, a number of clicks, a number of conversions and/or a log-in frequency) [wherein the feedback metrics are KPI indicative of consumption of computational resources since serving impressions and detecting/processing users’ clicks and log-ins are indicative of electronic/computational resource usage/consumption tied to interactions of users]; For example, if the target group is `business travelers,` the attributes for a given user may include a frequency of searches conducted by the given user, how often the given user checks who viewed their profile in the social network, and/or how often the given user views profiles of other users in the social network; calculates scores for the users indicating probabilities of their interest in additional categorical content based on…the attributes; During this targeting technique, features are extracted from user profiles and from histories of previously served content; from the extracted features, relevancy scores are determined. The relevancy scores may be based on user behaviors such as online activities, searches, different types of page views, profile views, emails sent, etc.; See also, paragraphs 71-74: describing tracking of user consumption key metrics form which attributes are collected – e.g., the targeting technique may allow advertisers to target audiences based on their interests in categorical content (such as articles about a particular topic). Thus, by leveraging users' content-consumption activities, their interests can be inferred; For example, by leveraging content-interaction data (such as comments, likes and/or shares) of articles in the `finance and banking` interest segment, a machine-learning model can be constructed to identify a subset of users that are likely to be interested in `finance and banking.` Subsequently, advertisers can target the identified subset with sponsored content in the same interest segment…The identified interest segments can be viewed as additional attributes in the profiles of the users);
determining a dependency between the consumption KPI and respective attributes of the collected attributes based on the user interaction data (paragraphs 42-43, 47, 70-74, 80-82, 88, and 108:  by leveraging users' content-consumption activities, their interests can be inferred [which is a dependency between the consumption KPI and collected attributes based on user interaction data]; by leveraging content-interaction data (such as comments, likes and/or shares) of articles in the `finance and banking` interest segment, a machine-learning model can be constructed to identify a subset of users that are likely to be interested in `finance and banking.` Subsequently, advertisers can target the identified subset with sponsored content in the same interest segment…The identified interest segments can be viewed as additional attributes in the profiles of the users; For example, if the target group is `business travelers,` the attributes for a given user may include a frequency of searches conducted by the given user, how often the given user checks who viewed their profile in the social network, and/or how often the given user views profiles of other users in the social network; calculates scores for the users indicating probabilities of their interest in additional categorical content based on…the attributes; See also, paragraphs 71-74: describing tracking relationship/dependency as between user consumption metrics and attributes based on user interaction data – e.g., the targeting technique may allow advertisers to target audiences based on their interests in categorical content (such as articles about a particular topic). Thus, by leveraging users' content-consumption activities, their interests can be inferred; For example, by leveraging content-interaction data (such as comments, likes and/or shares) of articles in the `finance and banking` interest segment, a machine-learning model can be constructed to identify a subset of users that are likely to be interested in `finance and banking.` Subsequently, advertisers can target the identified subset with sponsored content in the same interest segment…The identified interest segments can be viewed as additional attributes in the profiles of the users);
forming a subset of the attributes based on the determined dependency (paragraphs 79-82 and 107-110: e.g., system extracts first features associated with attributes in profiles of the users in the social network and second features associated with the existing types of recommendations; computer system selects one or more of the extracted first features and one or more of the extracted second features to use as rules for identifying a subset of types of recommendations that may be targeted at the users (operation 716). Note that the subset of the types of recommendations may be selected based on a number of the types of recommendations having the one or more of the extracted second features and a number of users having one or more of the extracted first features; generate a machine-learning model that outputs probabilities that the users are interested in a given type of recommendation based on one or more of the extracted first features and one or more of the extracted second feature; analysis module 932 may use training and testing subsets of information 938 and attributes);
generating a plurality of rules by rule mining the subset of the attributes, the plurality of rules having a respective said attribute and attribute value (paragraphs 21-22, 35, 81, 93-94, 97-98, and 107: From the extracted features, relevancy scores are determined. The relevancy scores may be based on user behaviors such as online activities, searches, different types of page views, profile views, emails sent, etc. Moreover, one or more of the extracted features are selected as rules for identifying one or more types of content to target to the user…By identifying the rules (and, thus, the one or more types of content), a targeting technique provided herein may increase the effectiveness of subsequent advertising campaign; targeting module 930 extracts features 956 associated with attributes 960 in profiles 958 of users 946 in the social network (which are described further below with reference to FIG. 10) and features 962 associated with existing types of recommendations 954. Then, analysis module 932 may determine relevancy scores 964 based on features 956 and features 962. Moreover, targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to user; applying the extracted filtering rules to the top K recommendations to identify the set of types of recommendations (F) that are filtered out; Ratio may be determined by finding the number of candidate types of recommendations qualified after the extracted rules are applied; targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to user; See also, paragraph 104:  describing one or more modules for performing the above-noted function – e.g., may also include multiple program modules (or sets of instructions), including targeting module 930 (or a set of instructions), analysis module 932 (or a set of instructions), placement module 934 (or a set of instructions) and/or encryption module 936 (or a set of instructions). Note that one or more of these program modules (or sets of instructions) may constitute a computer-program mechanism);
forming a plurality of user segments based on the plurality of rules (paragraphs 21, 34-35, 50, 52, 66, 74, and 112:  e.g., place the users into different target groups to facilitate targeted advertising), user interests (and, thus, to identify interest segments that the users may like and/or categorize the users according to those segments), and/or user responses to future content (and, thus, to identify rules that can be used to identify which users may be interested in particular content or types of content; targeting technique provided herein may also, or instead, provide a unified framework for identifying customized user segments for a particular target group or interest category; See also, paragraph 104:  describing one or more modules for performing the above-noted function – e.g., may also include multiple program modules (or sets of instructions), including targeting module 930 (or a set of instructions), analysis module 932 (or a set of instructions), placement module 934 (or a set of instructions) and/or encryption module 936 (or a set of instructions). Note that one or more of these program modules (or sets of instructions) may constitute a computer-program mechanism).

Liu does not explicitly teach:
KPI indicating minimization of computational resource consumption;
generating a subset of user segments by reducing a number of user segments and reducing an amount of attributes included in the user segments; and
outputting a representation of the subset in a user interface that identifies the respective said attribute and the attribute value.

Jared teaches:
generating a subset of user segments by reducing a number of user segments and reducing an amount of attributes included in the user segments (paragraphs 110 and 117: e.g., Search 904 permits segment-specific searches to be performed. The search/filter element may be specific to searching segments. Entering a character in the search input may immediately filter the segment list to segments that contain the term or sequence of characters [i.e., which reduces both the number of user segments as well as the amount of attributes included in the user segments since the result of the search/filter is a reduced segment list including segments that do not have the filtered attributes, i.e., the term or sequence of characters]; Toolbar options 1602 may include Create a New Segment, Edit Segment, Clone Segment, Delete Segment; See also, paragraph 24: For example, a segment of users sharing one or more demographic attributes; can also be based on time-based attributes such as, for example, a time of day electronic content is accessed; See also, paragraph 116:  e.g., Actions 1506 and 1508 permit a destination to be removed from or added to a segment [i.e., reducing an amount of attributes included in the user segments]).
Although Liu teaches the following limitation, Jared also duplicates Liu’s teaching of: collecting, by an attribute collection module, attributes of user interaction with digital content from user interaction data based on a consumption key performance indicator (KPI) indicating consumption of computational resources by users (Jared at paragraphs 35, 36, 43, and  44: MP 108 can include segment analysis module 120. Segment analysis module 120 may collect, aggregate, store, combine, and/or provide insights on audience behavioral and demographic statistics and data to advertisers/agencies 102 and publishers/customers 112; Audience data, whether real-time or offline audience data (e.g., first party or from a third party data provider), may include a variety of information, such as cookies, hits, page views, visits, sessions, downloads, first visits, first sessions, visitors, unique visitors, unique users, repeat visitors, new visitors, impressions, singletons, bounce rates, exit percentages, visibility time, session duration, page view duration, time on page, active time, engagement time, page depth, page views per session, frequency, session per unique, click path, click, site overlay, behavioral traits, user intents, user interests, demographic data, etc. The various data may describe usage and visitation patterns for websites (e.g., publisher website 114, advertiser website 106, etc.) and/or individual webpages within the website. The various data may include information relating to the activity and interactions of one or more users/visitors with a given website or webpage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Jared because the references are analogous since each reference is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, and because modifying Liu’s segmentation features by incorporating Jared’s features for generating a subset of user segments by reducing a number of user segments and amount of attributes included in the user segments, as claimed, would provide the benefit to a user/analyst or segment specific searching (Jared at paragraph 110), which would aid with marketing campaigns targeted to specific segments of users (Jared at paragraph 25); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Liu and Jared do not explicitly teach:
KPI indicating minimization of computational resource consumption;
outputting, by a KPI segmentation module, a representation of the subset in a user interface that identifies the respective said attribute and the attribute value.

Sinha teaches:
outputting, by an optimization module, a representation of the subset in a user interface that identifies the respective said attribute and the attribute value (paragraphs 11, 22, 35, 65, 68, and Fig. 2:  describing output to a user interface, e.g., a chart as shown in Fig. 2, which includes different subsets along with features/attributes and corresponding numerical values – e.g., user interface displays an ordered list of the top N (e.g., 10) most different categorical features. The user interface summarizes the most significant differences in one succinct report that allows the marketer to better understand the segments; Chart 202 compares another type of categorical features for the two segments—overlap with additional segments. The chart 202 identifies the comparison information for 5 different categorical features. Each categorical features in this example is another segment—thus each categorical features determines whether a customer is also in that other segment. For example, the chart shows that 60% of the Analytics Addicts segment customers are also in the segment “Admin Users,” but only 2% of the customers in the Discover Users” segment are also in the “Admin Users” segment. In this example, the chart 302 orders the categorical information based on the magnitude (i.e., absolute value) of the differences. Providing information about how two segments differ with respect to overlapping additional segments allows a marketer to better understand how the numerous segments he or she has defined relate to one another; See also, paragraphs 59, 114, and Figs. 1 and 9: describing computer-implemented module(s) for performing the above-noted function – e.g., computing device 900 can execute program code that configures the processor 901 to perform one or more of the operations described above. The program code can include one or more modules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu/Jared with Sinha with because the references are analogous since each reference is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, and because modifying Liu’s segmentation features by incorporating Sinha’s features for generating generation of user segments summarizing overlapping user segments and outputting a representation of the subset in a user interface identifying attributes and values, as claimed, would serve the motivation or providing information about how two segments differ with respect to overlapping additional segments allows a marketer to better understand how the numerous segments he or she has defined relate to one another (Sinha at paragraph 65); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (generating user segments based on collected data along with overlapping segments).

Liu, Jared, and Sinha do not explicitly teach:
KPI indicating minimization of computational resource consumption.

Chan teaches:
KPI indicating minimization of computational resource consumption (paragraphs 15, 22, 49, and 54:   metrics, such as resource consumption, improvement (e.g., improvement in the level of consumption reduction); resource can be a digital resource such as bandwidth, data storage, computing power, etc.; resource consumption report can include data indicating the consumer's improvement in reducing resource consumption from a previous monitoring period (e.g., a target reduction amount, a target reduction percentage, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu/Jared/Sinha with Chan because the references are analogous since each reference is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, and because modifying Liu’s computational resource consumption KPI such that it indicates minimization of resource consumption, as taught by Chan, would serve Liu’s pursuit of segmenting target groups based on specific behavior/interests in order to generate predictions and provide recommendations based thereon (Liu at paragraphs 20 and 34), such as behavior tied to users’ consumption in an electronic/computing environment (Liu at paragraph 71), or resource consumption goals leading to monetary savings, such as for computational resources such as bandwidth, data storage, or computing power (Chat at paragraphs 22 and 25); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23:  Liu further teaches wherein the generating the rule using rule mining includes: extracting the rule from the subset of attributes based on frequency of occurrence of respective said attributes forming the rule (paragraphs 32, 39, 42, 89, 105, and 108:  e.g., targeting module 930 extracts features 956 associated with attributes 960 in profiles 958 of users 946 in the social network (which are described further below with reference to FIG. 10) and features; behaviors may include log-in frequencies, search frequencies, search topics; or example, if the target group is `business travelers,` the attributes for a given user may include a frequency of searches conducted by the given user, how often the given user checks who viewed their profile in the social network, and/or how often the given user views profiles of other users in the social network; advertisers (such as prospective employers) can choose to target users with specific profile/behavioral attributes such as functional areas, seniority levels, locations, frequency of visit, etc.); and assigning a label to the rule based on frequency of occurrence of an attribute value of the consumption KPI (paragraphs 52, 89, and 107: target users with specific profile/behavioral attributes such as functional areas, seniority levels, locations, frequency of visit, etc. For a given user, the targeting restrictions may be applied first, and then the qualified candidate employment opportunities may be scored using machine-learning models to identify the best recommendations for the users; targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to users 946;  information about previous advertising campaigns in a given category (such as one derived from a demand-driven taxonomy, e.g., finance/credit cards, travel/hotel, education/master's degree, etc.) and the user profiles may be used to label `positive` and `negative` users (i.e., those that did or did not respond to a given advertisement)).

Claim 26:  Liu further teaches wherein the forming of the plurality of user segments includes applying an interpretability measure that addresses conciseness and quality (paragraph 48:  by using audience feedback (e.g., clicks on advertisements and/or conversions), one or more machine-learning models (which are sometimes referred to as `propensity models`) can be generated to identify high-quality audience segments that perform well for advertising campaigns in a particular category (i.e., to provide improved performance), and/or build larger audiences from smaller audience segments (i.e., to create so-called `reach` for advertisers)).

Claim 22 is rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”) in view of Jared et al. (US 2016/0134934, hereinafter “Jared”) in view of Sinha et al. (US 2018/0108029, hereinafter “Sinha”) in view of Chan et al. (US 2015/0310465, hereinafter “Chan”), as applied to claim 21 above, and further in view of Wu (US 2014/0181087).

Claim 22:  With respect to the limitation of wherein the determining the dependency includes computing a correlation metric that quantifies an amount the consumption KPI is dependent on a respective said attribute, Liu teaches determining the dependency and the consumption KPI (as discussed above in the rejection of claim 21), but does not teach the determining as including computing a correlation metric that quantifies an amount the … KPI is dependent on a respective said attribute.
 Wu teaches wherein the determining the dependency includes computing a correlation metric that quantifies an amount the … KPI is dependent on a respective said attribute (paragraph 85:  correlation data is displayed in a window or panel 5492, with a list 5494 of selected metrics and a corresponding list 5496 of correlation coefficients. In some implementations, the list of metrics 5494 are displayed in the same order as they appear in the selected metrics list 5464. In some implementations, the list of metrics 5494 are displayed alphabetically by the names of the metrics. In the illustrated implementation, the metrics are ordered based on their correlation coefficients, with the highest correlation appearing first. As illustrated in FIG. 5II, some implementations use color to identify relative size of the correlation. In some implementations, the first three metrics 5498 have relatively higher correlation coefficients, and are displayed in various shades of red, whereas the metrics with much smaller coefficients display with lighter shades of red or other colors. In some implementations, the metric having the highest correlation coefficient with the KPI numbers is identified. In some implementations, the correlation assessment results include metrics whose correlation coefficients are above a predetermined threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu/Jared/Sinha/Chan with Wu because the references are analogous since Liu/Jared/Sinha/Chan are analogous references (as discussed above in the rejection of claim 21), whereas Wu is analogous art because the disclosed data visualization features (which include KPI analysis) are reasonably pertinent to the problem with which applicant is concerned (evaluating attributes supporting KIPIs), and because incorporating Wu’s feature for computing a correlation metric that quantifies an amount a KPI is dependent on an attribute, as claimed, would serve the motivation to utilize statistical-association metrics when evaluating users and providing recommendations (Liu at paragraph 80), or to determine covariance indicative of dependence among different metrics (Sinha at paragraph 83).

Claims 24-25 are rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”) in view of Jared et al. (US 2016/0134934, hereinafter “Jared”) in view of Sinha et al. (US 2018/0108029, hereinafter “Sinha”) in view of Chan et al. (US 2015/0310465, hereinafter “Chan”),  as applied to claim 23 above, and further in view of Yang (US 2017/0364819).

Claim 24:  Liu does not teach the limitation of claim 24.
Yang teaches computing at least one metric that indicates a quality of the assigned label (paragraphs 21, 36-37, 64-65, 44, 70, 74-75, 81, and 90:  e.g., collected and measured data includes, for example, quality of service (KQI) and performance (KPI) level indicators, which may be categorized and labeled into various states; performance (KPI) level indicators, which may be categorized and labeled into various states (e.g., good, bad, very bad, etc.); ranking or labeling (e.g., High, Medium and Low) of the probability for associated KQI and KPIs for which a pattern exists; data set matcher 204 may also transform groups of data in the data set to provide categories that describe and label the group; Once the data has been collected and labeled, a compact data structure or ontology, such as a frequent pattern (FP)-tree, may be generated; data mining engine 208A then uses the association rule algorithm to generate data rules that satisfy the specified metrics, such as lift, support and confidence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu/Jared/Sinha/Chan with Yang because the references are analogous since Liu/Jared/Sinha/Chan are analogous references (as discussed above in the rejection of independent claim 21), whereas Yang is analogous art because the disclosed KPI analysis techniques are reasonably pertinent to the problem with which applicant is concerned (evaluating attributes supporting KIPIs), and because incorporating Yang’s feature for computing a metric that indicates a quality of an assigned label, as claimed, would serve the motivation to utilize statistical-association metrics when evaluating users and providing recommendations (Liu at paragraph 80), or to determine facilitate comparison of segment-based metrics, such as to enable one  to identify the segment characteristics that differ the most between two segments (Sinha at paragraph 19).

Claim 25:  Liu does not teach the limitation of claim 25.
However, Yang further teaches wherein the at least one metric is lift, recall, or precision (paragraphs 35, 44, 70, and 73-75:  e.g., data mining engine 208A then uses the association rule algorithm to generate data rules that satisfy the specified metrics, such as lift, support and confidence; After rule extraction, rule evaluation metrics may be employed by data processing engine 202 and/or rule engine 208 to calculate, for example, lift, support, and confidence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Liu/Jared/Sinha/Chan/Yang, Yang’s metric of lift, as claimed, to serve the pursuit of determining a probability that a metric of interest will be impacted based on an association with a KPI and corresponding rules (Yang at paragraph 74); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 27 is rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”) in view of Jared et al. (US 2016/0134934, hereinafter “Jared”) in view of Sinha et al. (US 2018/0108029, hereinafter “Sinha”) in view of Chan et al. (US 2015/0310465, hereinafter “Chan”), as applied to claim 26 above, and further in view of Sinha et al. (US 2019/0180193, hereinafter Sinha_193).

Claim 27:  Liu does not teach the limitation of claim 27.
Sinhu_193 teaches wherein: conciseness is measured by a number of said attributes included in at least one said user segment (paragraphs 40, 44, and claim 3: e.g., input 130 specifies the total number of rules 126 that should be used to generate the groups 122 (and, if each rule corresponds to one group, this input specifies the total number of groups), the maximum number of attributes within any of such rules 126, the precision of the segmentation, and/or the recall of the segmentation); and quality includes: precision that quantifies how well the at least one said segment explains a set of users with a particular attribute value; or recall that quantifies a number of false positives (paragraphs 29, 34, 40, 68, 80, 92, 111, and 112:  e.g., Various accuracy parameters are possible to define including a false positive rate (also referred to as fallout in the industry) and a true positive rate (also referred to as recall in the industry);  the precision (e.g., how many segmented data points are relevant)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu/Jared/Sinha/Chan with Sinha_193 because the references are analogous since each reference is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, and because Sinha_193’s conciseness and quality measures would serve pursuit of providing an optimal set of accurate and computationally efficient user segmentation (Sinha_193 at paragraph 25) and shorter running time indicates that the computation is much more efficient in terms of processing power and memory usage (Sinha_193 at paragraph 29); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 29 is rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”), as applied to claim 28 above, and further in view of Wu (US 2014/0181087).

Claim 29:  With respect to the limitation of wherein the determining correlations includes computing a correlation metric that quantifies an amount the key performance indicator is dependent on a respective said attribute, Liu teaches determining the correlations and key performance indicators (as discussed above in the rejection of claim 21), but does not teach the determining as including computing a correlation metric that quantifies an amount the key performance indicator is dependent on a respective said attribute.
 Wu teaches wherein the determining correlations includes computing a correlation metric that quantifies an amount the key performance indicator is dependent on a respective said attribute (paragraph 85:  correlation data is displayed in a window or panel 5492, with a list 5494 of selected metrics and a corresponding list 5496 of correlation coefficients. In some implementations, the list of metrics 5494 are displayed in the same order as they appear in the selected metrics list 5464. In some implementations, the list of metrics 5494 are displayed alphabetically by the names of the metrics. In the illustrated implementation, the metrics are ordered based on their correlation coefficients, with the highest correlation appearing first. As illustrated in FIG. 5II, some implementations use color to identify relative size of the correlation. In some implementations, the first three metrics 5498 have relatively higher correlation coefficients, and are displayed in various shades of red, whereas the metrics with much smaller coefficients display with lighter shades of red or other colors. In some implementations, the metric having the highest correlation coefficient with the KPI numbers is identified. In some implementations, the correlation assessment results include metrics whose correlation coefficients are above a predetermined threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Wu because the references are analogous since Liu is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, whereas Wu is analogous art because the disclosed data visualization features (which include KPI analysis) are reasonably pertinent to the problem with which applicant is concerned (evaluating attributes supporting KIPIs), and because incorporating Wu’s feature for computing a correlation metric that quantifies an amount a KPI is dependent on an attribute, as claimed, would serve the motivation to utilize statistical-association metrics when evaluating users and providing recommendations (Liu at paragraph 80).

Claim 31 is rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”), as applied to claim 30 above, and further in view of Sinha et al. (US 2019/0180193, hereinafter Sinha_193).

Claim 31:  With respect to claim 31, Liu teaches user identifiers (paragraph 110:  social graph 1008-1 may include identifiers 1010-1 for users 946 in FIG. 9) exhibiting a key performance indicator (paragraph 108: may relate attributes 960 and/or user behaviors to the one or more associated feedback metrics 942), but does not teach wherein: conciseness is measured by a number of said attributes included the user segment; and quality includes: precision that quantifies a fraction … exhibiting a [value/metric] in the respective … segment; or recall that quantifies a fraction … in the respective said user segment with respect to user identifiers of a user population as a whole exhibiting the [value/metric].
Sinhu_193 teaches wherein: conciseness is measured by a number of said attributes included the user segment (paragraphs 40, 44, and claim 3: e.g., input 130 specifies the total number of rules 126 that should be used to generate the groups 122 (and, if each rule corresponds to one group, this input specifies the total number of groups), the maximum number of attributes within any of such rules 126, the precision of the segmentation, and/or the recall of the segmentation); and quality includes: precision that quantifies a fraction … exhibiting a [value/metric] in the respective … segment; or recall that quantifies a fraction … in the respective said user segment with respect to user identifiers of a user population as a whole exhibiting the [value/metric] (paragraphs 29, 34-41, 68, 80, 92, 111, and 112:  e.g., Various accuracy parameters are possible to define including a false positive rate (also referred to as fallout in the industry) and a true positive rate (also referred to as recall in the industry) [wherein a “rate” is a fractional value];  the precision (e.g., how many segmented data points are relevant); See also, Fig. 1:  displaying, inter alia, users groups and plotted data points representing visitors/users and true/false positives indicative of precision or recall of the data points/users and the segment/group, which may be interpreted as fractional because a user may view the whole group as well as the number/portion of individual users exhibiting a metric or the portion relative to the whole exhibiting the metric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Sinha_193 because the references are analogous since each reference is directed to computer-based features for evaluating user behavior and segmenting users to aid with targeted recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, and because Sinha_193’s conciseness and quality measures would serve pursuit of providing an optimal set of accurate and computationally efficient user segmentation (Sinha_193 at paragraph 25) and shorter running time indicates that the computation is much more efficient in terms of processing power and memory usage (Sinha_193 at paragraph 29); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chittilappilly et al. (US 2016/0210658): discloses features for determining touchpoint attribution in a segmented media campaign, including various stimulus and response touchpoints associated with a marketing campaign can enable certain key performance indicators (KPIs) for the campaign to be determined at various measurement levels  (paragraph 46).
Goskel et al. (US 2019/0205919): discloses features for advertising campaign optimization, including collecting attributes of user inactions with digital content (at least paragraph 23) and segmenting target audiences into a plurality of groups (at least paragraph 46).
The Suitability of Web Analytics Key Performance Indicators in the Academic Library Environment. Jody Condit Fagan. The Journal of Academic Librarianship.  Volume 40, Issue 1, January 2014, Pages 25-34:  discloses the application of web analytics for tracking online user behavior, and discusses known techniques for using metrics and KPIs to evaluated online user behavior.
User segmentation for retention management in online social games.  Xin Fu et al.  Decision Support Systems, Volume 101, 2017, Pages 51-68:  discloses features for segmenting users based on observed online behavior and metrics/KPIs related thereto.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
10/13/2022